Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendments filed 12/09/2020 to the claims are accepted. In this amendment, claims 1, 4-6, and 9-12 have been amended.  In response, the 112 rejections are withdrawn and the 101 rejection is maintained.
Response to Argument
3.	 a. Applicant’s arguments filed on 12/09/2020 regarding the prior art have been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below.
	In addition, Applicant’s argument that “Maeda fails to teach, e.g. removing from a signal set U some tags that include a fault signal and to use normal signals and a first learning signals subset X* as learning data”, That is distinguished from Maeda where the signal, e.g. “observation data”, is not added to the learning data when there are anomalies (e.g. fault signals).
The Examiner respectfully disagrees. Maeda teaches as shown in Figs 1-2, multiple signals are monitored including normal and fault signals (paras 0058-0060), Fig 3 shows monitored sensors are classified and learning data is selected/extracted, e.g. anomaly diagnostic (pars 0061-0062). Moreover, Maeda teaches learning data consisting substantially of normal data (not just only normal data, see para 0140). 
Thus, the argument is not persuasive. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Maeda discloses the new features as demonstrated more fully below:
	b. Regarding 101 rejection: Applicant’s argument that the claims do not recite a judicial exception.
Examiner respectfully disagrees. As addressed in the previous Office action, the claims are analyzed based on the guidance, the claims recited abstract ideas of mathematical relationship (using matrices, as discussed in the specification) and Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), such as select an optimum recovery model by matching that uses a computer as tools.  Thus, the step 2A – prong I is yes.  Further the claims do not recite any additional elements that amount significantly more than the abstract idea. The claims do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
Please refer to the 101 rejection below for further details regarding the eligibility analysis. 
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 recites “a modeling unit and a recovery unit” and claim 2 recites “an ensemble learning unit” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “unit” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.  

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: a modeling unit and a recovery unit in claim 1 and an ensemble learning unit in claim 2. 
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, e.g. as shown in figure 1, as performing the claimed function and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
7.    	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
8.   	 Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The recitation in claims 5 and 12, “the algorithm is matched with a recovery model assigned a highest one of the weights in generating the optimum recovery model” is not found in the specification.  Thus, the written description requirement of 112(a), or 112, first paragraph was not satisfied. 
9. 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claims 5 and 12, “the algorithm is matched with a recovery model assigned a highest one of the weights in generating the optimum recovery model” is indefinite. (1) The words “highest” is a relative term, it cannot determine its metes and bounds due to inability to envision its limitation. (2) It is not clear whether the algorithm assigned a highest or a recovery model assigned a highest? For purpose of examination, these terms are interpreted in its most broadest and reasonable interpretation.
Claim Rejections - 35 USC § 101 
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-12 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 
	Specifically, representative Claim 1 recites: a data processor configured to generate a signal subset U* by removing, from a signal set U for a plurality of tags, some tags including that include a fault signal, and to generate a first learning signal subset X* by removing from a learning signal set X containing only tags of normal signals tags disposed at positions corresponding to the some tags; a modeling unit configured to generate feature information F extractable from the first learning signal subset X* and to generate recovery information P on a plurality of recovery models usable for restoring the fault signal; and a recovery recovering unit configured to analyze a feature of the learning signal set X based on the feature information F and select an optimum recovery model by matching the feature of the learning signal set X with the recovery models generated through the recovery information P to estimate and recover normal signals for the some tags and to use the normal signals and the first learning signal subset X* as learning data.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold” falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical relationships 
Similar limitations comprise the abstract idea of Claim 9.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: A fault signal recovery system comprising: a data processor to generate a signal, a modeling unit configured to generate feature information, and a recovery unit configured to analyze a feature of learning signal.
In Claim 9: A fault signal recovery method. 
The claims, the additional elements in the preambles “A fault signal recovery system” (Claim 1) and “A fault signal recovery method” (Claim 9) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. In Claim 1, a system comprising a processor, a modeling unit and a recovery unit are generally recited and are not qualified as particular machines. Specifically, a processor is a generic computer component that generates generic computer functions. The recitation of generic computer components in the claim does not necessarily preclude that claim from 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-8 and 10-12 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application
(Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same
reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.
AIA  Statement - 35 USC § 102 & 103  
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
   Claim Rejections - 35 USC § 102
14. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.

 
15.	Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Maeda et al (US 2012/0041575) hereinafter Maeda.  
As per Claim 1, Maeda discloses a fault signal recovery system comprising: 
a data processor configured to generate a signal subset U* by removing, from 5a signal set U for a plurality of tags (feature extraction 12 from multidimensional series signals 11 in Fig 4 and subspace classifier “tags”, see Fig 19A, paras 0122, 0073, 0063), some tags that include a fault signal (symptom of anomaly, see Figs 1, 8, each symptom detected from sensor data by classifier, see Fig 19B, pars 0123, 0102), and a first learning signal subset X* by removing from a learning signal set X containing only of normal signal tags disposed at positions corresponding to the some tags (paras 0060, 0063, 0070, Fig 3 shows at step 13);
a modeling unit configured to generate feature information F extractable from the first learning signal subset X* and to generate recovery information P on a plurality of recovery 10models usable for restoring the fault signal (anomaly measurement and diagnosis in figs 3-4, pars 0068-0071), e.g. derived data, pars 0117-0118, 0137); and 
a recovery unit configured to analyze a feature of the learning signal set X based on the feature information F and select an optimum recovery model by matching the feature of the learning signal set X with the recovery models generated through the recovery information P (data analyzes and matched in figs 11-12, 26A, pars 0085, 0164-0169) to estimate and recovery normal signals for the some tags (estimate and adjust data, restoration in figs 13, 15 and pars 0069-0070, 0121, 0153, 0162) and to use the normal signals and the first learning signal subset X* as learning data (identification devices 13 using subspace classifier for learning data, fig 4 pars 0017-0018, 0030, fig 6B).
As per Claim 2, Maeda discloses the fault signal recovery system according to claim 1, wherein the recovery unit comprises: 
a pattern analyzer configured to analyze the feature of the learning signal set X based on the feature information F and extract information on the feature (analyze and extract in figs 3, 7-10);  
20a model selector configured to select the optimum recovery model matching the feature of the learning signal set X from among the recovery models generated through the recovery information P (data analyzed and matched in fig 11, par 0086. See also fig 24 and par 0116); and 
an ensemble learning unit configured to generate an optimum recovery algorithm by generating a recovery value for the some tags by selecting an algorithm 25matching the optimum recovery model (model each cluster in fig 33 step 108, ensemble group learning, fig 6, par 0075, “subspace method” in figs 1, 16, and 29 considered “optimal recovery algorithm”, pars 0110-0119, 0148-0150).  
As per Claim 3, Maeda discloses the fault signal recovery system according to claim 2, wherein the optimum recovery model comprises at least one model selected in each of a parametric model group and a nonparametric model group (fig 21, e.g. clusters 6, 14, and 20 are non-operation state means containing nonparametric data, clusters 1, 3, 9, and 10 are in operating state means containing normal or parametric data, par 0106-0107).  
As per Claim 4, Maeda discloses the fault signal recovery system according to claim 3, wherein the model selector selects a plurality of recovery models in each of the parametric model group or the nonparametric group (model each cluster, fig 33, steps 108-113, par 0135); and wherein the model selector selects the optimum recovery model by setting 10weights for the plurality of recovery models (pars 0149-0151) based on the feature of the learning signal set X (pars 0162-0164).  
As per Claim 5, Maeda discloses 5. The fault signal recovery system according to claim 4, wherein the ensemble learning unit selects an algorithm to be applied to the optimum recovery model 15based on the weights (pars 0120-0122, 0166), and wherein the algorithm is matched with a recovery model assigned a highest one of the weights set for the recovery models in generating the optimum recovery model (Fig 21, par 0137, 0018, 0111). 
As per Claim 6, Maeda discloses the fault signal recovery system according to claim 2, wherein(fig 11, par 0085-0086, 0082).  
As per Claim 7, Maeda discloses the fault signal recovery system according to claim 1, wherein the data 25processor further generates a second learning signal subset Xs containing only signals 22for the some tags and the first learning signal subset X* containing only signals for the remaining tags other than the some tags by processing the learning signal set X (classifier 1 and 2, pars 0161-0164).  
As per Claim 8, Maeda discloses the fault signal recovery system according to claim 7, wherein the 5modeling unit comprises: a feature extractor configured to extract the feature information F extractable from the first learning signal subset X* received from the data processor (feature extraction, figs 1, 3-4, and 25); and a model generator configured to generate the recovery information P on the plurality of recovery models usable for restoring the fault signal based on the first 10learning signal subset X* and the second learning signal subset Xs received from the data processor and the feature information F (pars 0065, 0116-0119).
As per Claim 9, Maeda discloses a fault signal recovery method comprising: 
generating a signal subset U* by removing, from a signal set U for a plurality 15of tags, some tags that include a fault signal (feature extraction “anomaly extraction feature” in figs 1, 4, 25, labels in figs 21-24, pars 0103-0104), and a first learning signal subset X* by removing from a learning signal set X containing only of normal signal tags disposed at positions corresponding to the some tags (fig 7, step S37 is generated by deletion data from ”learning data” which contains “normal cases” in figs 1, 12, 32, par 0087 lines 4-5, 0092 last 3 lines);
(anomaly measurement and diagnosis in figs 3-4, pars 0068-0071), e.g. derived data, pars 0117-0118, 0137);
analyzing a feature of the learning signal set X based on the feature information F and selecting an optimum recovery model by matching the feature of the learning signal set X with the recovery models generated through the recovery information P (data analyzes and matched in figs 11-12, 26A, pars 0085, 0164-0169); and  
25estimating and recovering a normal signal for the some tags by applying an 23algorithm matching the optimum recovery model (estimate and adjust data, restoration in figs 13, 15 and pars 0069-0070, 0121, 0153, 0162) and to use the normal signals and the first learning signal subset X* as learning data (identification devices 13 using subspace classifier for learning data, fig 4 pars 0017-0018, 0030, fig 6B).
As per Claim 10, Maeda discloses the method according to claim 9, wherein the selecting of the optimum recovery model comprises: 5selecting at least one recovery model in each of a parametric model group and a nonparametric model group (fig 21, e.g. clusters 6, 14, and 20 are non-operation state means containing nonparametric data, clusters 1, 3, 9, and 10 are in operating state means containing normal or parametric data, par 0106-0107) and matching the same with the learning signal set X (event sequence matching, fig 4, step 25, pars 0069-0070, 0086), the parametric model group and the nonparametric model group constituting the recovery information (model each cluster, fig 33, steps 108-113, par 0135). 
As per Claim 11, Maeda discloses t10he method according to 9, wherein the selecting of the optimum recovery model comprises: selecting a plurality of recovery models in each of the parametric model group or the nonparametric model group (pars 0120-0122, 0166); and selecting the optimum recovery model by setting weights for the plurality of 15recovery models (pars 0149-0151) based on the feature of the learning signal set X (pars 0162-0164).  
As per Claim 12, Maeda discloses the method according to claim 11, further comprising: selecting an algorithm to be applied to the optimum recovery model based on the weights (pars 0120-0122, 0166); 20wherein the algorithm is matched with a recovery model assigned a highest one of the weights in generating the optimum recovery model (Fig 21, par 0137, 0018, 0111). 
Conclusion
12.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863